COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  RAMSES LUIS LICANO,                            §              No. 08-19-00229-CR

                            Appellant,           §                 Appeal from the

  v.                                             §           County Court at Law No. 2

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §              (TC# 20190C01810)

                                                 §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 3, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Greg Anderson, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before April 3, 2020.


       IT IS SO ORDERED this 2nd day of March, 2020.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.